Citation Nr: 9926250	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an increased rating for service-connected 
depressive reaction, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel

INTRODUCTION


The appellant served on active duty from June 1975 to August 
1980.

This appeal arises from an October 1991, Department of 
Veterans Affairs (VARO), Atlanta, Georgia rating decision, 
which, after finding new and material evidence sufficient to 
warrant reopening of the appellant's claim, denied the 
appellant entitlement to service connection for migraine 
headaches; and from a July 1997 rating decision, which 
granted the appellant an increased rating for his service-
connected depressive reaction, from 10 to 30 percent 
disabling, and denied his claim for a total rating based upon 
individual unemployability.  VARO subsequently granted the 
appellant an increased rating for his service-connected 
depressive reaction from 30 to 70 percent disabling in an 
August 1998 rating decision, and the appellant withdrew his 
appeal for a total rating based upon individual 
unemployability in a January 1998 written statement.

The Board remanded the appellant's claim for entitlement to 
service connection for migraine headaches for further 
development in a December 1994 decision.  The appellant's 
claim has now been returned to the Board for further 
adjudication.


REMAND

The Board remanded this case in December 1994, in pertinent 
part, so that the appellant could undergo a period of 
observation and evaluation in order to determine whether any 
migraine headaches were incurred or aggravated in service.  
He underwent VA hospitalization from February to March 1997, 
but the requested opinion as to the etiology of headaches is 
not adequate for purposes of this appeal.  

The examining neuropsychologist reported possible TLE 
(temporal lobe epilepsy), and noted that continued 
neurological work-up, including a 24-hour EEG and PET/SPECT 
studies, was recommended in order to rule out TLE.  A trial 
of anticonvulsant medication was also suggested to perhaps 
reduce some symptomatology.  He concluded that "any or all 3 
possibilities may be contributing to [the appellant's] 
difficulties."  However, his reference to the "3 
possibilities" is unclear.  In a subsequent December 1997 
note, the neuropsychologist reported that, although it was 
his belief that the appellant should avoid prolonged exposure 
to neurotoxicants, it was not "meant to suggest that 
neurotoxicant exposure is the cause of or even primary source 
of identified difficulties, but rather they are one probable 
source of his current impairment and that steps should be 
taken to control as many of the possible contributing factors 
as possible."

The Board continues to require medical opinion as to whether 
any migraine headaches are related to service by way of 
incurrence or aggravation.  Attention of the examining 
physician is directed to the fact that the appellant claims 
exposure to toxic chemicals during and after military 
service; that there is documented exposure to toxic chemicals 
after service; that he suffers from tension headaches which 
are considered manifestations of the service connected 
depressive reaction; and that he sustained head traumas prior 
to and during service.

The Board further notes that, at the time of his April 1999 
hearing on appeal, the appellant claimed that he had received 
treatment for headaches following service between 1980 and 
1987.  He testified that he sought medical attention at the 
emergency room of the Crawford Long Hospital in Atlanta, 
Georgia, and the Douglas General Hospital in Douglasville, 
Georgia.  However, treatment records from these hospitals 
have not been associated with the appellant's claims folder.  
He should also undergo current VA psychiatric examination.

Accordingly, the appellant's claim is REMANDED to VARO for 
the following:

1.  VARO should obtain all current 
records of the appellant's VA treatment, 
inpatient and outpatient.

2.  VARO should ask the appellant to 
identify any other current providers of 
treatment for headaches or for 
psychiatric problems.  These records 
should be obtained by VARO.

3. VARO should take the necessary steps 
to obtain records of the appellant's 
treatment from 1980 to 1987 from the 
Crawford Long Hospital in Atlanta, 
Georgia, and from the Douglas General 
Hospital in Douglasville, Georgia.  

4.  The appellant should be scheduled for 
a VA examination by a board certified 
neurologist to determine whether he 
suffers from migraine headaches, and, if 
so, whether such headaches were incurred 
or aggravated by service.  Any indicated 
diagnostic tests should be performed.  
The examiner must make a careful review 
of the contents of the claims file and 
this remand before answering the 
following questions:  (1) Is it at least 
as likely as not that the appellant 
suffers from migraine headaches; (2) Is 
it at least as likely as not that the 
migraine headaches began in service; (3) 
Is it at least as likely as not that the 
migraine headaches are the result of 
disease, injury or exposure to toxic 
chemicals during service; and (4) If 
migraine headaches pre-existed service, 
did the disorder undergo permanent 
increase in severity beyond its natural 
progression during his service?  The 
rationale for the opinions should be set 
forth. 

4.  VARO should schedule the appellant 
for VA psychiatric examination to 
determine the nature and severity of the 
depressive reaction.  The claims file 
should be made available to the examiner.  
The examiner is requested to assign a GAF 
score and to state what the assigned 
score represents.  The examiner is also 
requested to state whether the depressive 
reaction more nearly results in total 
occupational and social impairment.

5.  VARO should also accomplish any 
procedural or evidentiary development 
suggested by the association of the 
requested treatment records and 
examination report with the claims 
folder.  If VARO continues to deny the 
appellant's claim, it should furnish him 
and his representative an appropriate 
supplemental statement of the case 
regarding both issues on appeal.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate conclusion 
warranted, pending completion of the requested development.  
No action is necessary on the appellant's part until he 
receives further notice.  He is, however, free to submit 
additional evidence or argument to the RO on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 

